UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-185368 Commission File Number EPICURE CHARCOAL, INC. (Exact name of registrant as specified in its charter) Nevada 45-5538945 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6910 Salashan Parkway Ferndale, Washington (Address of principal executive offices) (Zip Code) (775)-321-8228 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a courto Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 20, 2, INC. had 5,147,039 shares of common stock issued and outstanding. Table of Contents PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II—OTHER INFORMATION 13 Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 SIGNATURES 15 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. EPICURE CHARCOAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS March 31, 2014 Unaudited BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) 6 STATEMENTS OF CASH FLOWS 7 NOTES TO FINANCIAL STATEMENTS 8 3 EPICURE CHARCOAL, INC. (A Development Stage Company) BALANCE SHEETS March 31, September 30, Unaudited Audited ASSETS CURRENT ASSETS Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans from Related Party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' DEFICIT Capital stock Authorized 75,000,000 shares of common stock, $0.001 par value Issued and outstanding 5,147,039 shares of common stock (5,000,000 on Sept 30, 2013) $ $ Additional Paid in Capital - Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 4 EPICURE CHARCOAL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited Inception date Three months Three months Six months Six months (June 21, 2012) ended ended ended ended to March 31, March 31, March 31, March 31, March 31, EXPENSES Office and general $ Professional Fees Total Expenses $ NET LOSS $ ) $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING $ $ - The accompanying notes are an integral part of these financial statements 5 EPICURE CHARCOAL, INC. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) From inception (June 21, 2012) to March 31, 2014 Unaudited Deficit accumulated Common Stock Additional Share during the Number of Paid-in Subscriptions development shares Amount Capital Receivable stage Total Founder's Shares issued for cash at $0.001 per share on September 30, 2012 $ $ $ ) $
